DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Creasman on 6/14/2021.
The application has been amended as follows:  
Claim 7; 
A bicycle frame, comprising:
a front frame assembly including:
a bottom bracket shell; and
a forward shock attachment point statically located relative to the bottom bracket shell; and
a rear frame assembly pivotably connected to the front frame assembly, the rear frame assembly including:
a rear wheel forkend; [[and]]
a rearward shock attachment point statically located relative to the rear wheel forkend;
---- a top linkage pivotably connected to the front frame assembly and pivotably connected to the rear frame assembly; and 
a bottom linkage pivotably connected to the front frame assembly and pivotably connected to the rear frame assembly; ---
wherein the forward shock attachment point and the rearward shock attachment point cooperate to position a suspension shock between the front frame assembly and the rear frame assembly. 

		Claim 14 is canceled.

		Claim 15;
The bicycle frame of claim [[14]] ---7---, wherein the bottom linkage is pivotably connected to the front frame assembly forward of the bottom bracket shell.

Claim 16;
  The bicycle frame of claim [[14]] ---7---, wherein the bottom linkage passes under the bottom bracket shell.

Claim 18;       
The bicycle frame of claim 7, further comprising a removable front derailleur hanger removably connected to a forward shock axle secured by the forward shock attachment point.


The bicycle frame of claim 7, wherein a distance between the forward shock attachment point and the rearward shock attachment point is approximately 160mm eye to eye at 0% sag and approximately 140mm fully compressed, and wherein the leverage ratio is approximately 2.5 thus providing 50mm of vertical rear axle travel ---.---

Claim 20;
The bicycle frame of claim [[14]] ]]---7---, wherein an angle of the top linkage  relative to ground at 0% sag is approximately 16-26 degrees and an angle of the bottom linkage relative to ground at 0% sag is approximately 24-34 degrees.

(New) Claim 21; 
A bicycle frame, comprising:
a front frame assembly including:
a bottom bracket shell;
a seat tube extending from the bottom bracket shell toward a saddle support; and
a forward shock attachment point statically located on the seat tube between the bottom bracket shell and the saddle support; and
a rear frame assembly pivotably connected to the front frame assembly, the rear frame assembly including:
a chain stay fork including a chain stay yoke and a chain stay extending from the chain stay yoke to a rear wheel forkend; and

wherein the forward shock attachment point and the rearward shock attachment point cooperate to position a suspension shock between the front frame assembly and the rear frame assembly behind the seat tube and in front of a rear bicycle wheel.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1 & 21;
The limitations disclosed reciting, “a forward shock attachment point statically located on the seat tube between the bottom bracket shell and the saddle support; and a rear frame assembly pivotably connected to the front frame assembly, the rear frame assembly including: a chain stay fork including a chain stay yoke and a chain stay extending from the chain stay yoke to a rear wheel forkend; and a rearward shock attachment point statically located on the chain stay yoke” were not reasonably found in the prior art. 
Claim 7; 
The elements disclosed in the amendment above describing “…a front frame assembly including: a bottom bracket shell; and Page 4 of 14Application No. 16/287,121 Application Filing Date: February 27, 2019 Docket No. 9ER18301a forward shock attachment point statically located relative to the bottom bracket shell … a rear wheel forkend; and a rearward shock attachment point statically located relative to the rear wheel forkend.”
in combination with the limitations of a pivotable top and bottom linkage were not reasonably deduced from the prior art. 
Chaimberlain (US 20030193163) teaches a bicycle frame (Fig. 1, Item 14) comprising static shock attachment points (Fig. 2, Items ‘Ra’ & ‘Fa’), but does not disclose the element of a pivotable bottom linkage. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348.  The examiner can normally be reached on M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H./Examiner, Art Unit 3611         

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611